Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in the condition for allowance except for the presence of claims 15-20 non-elected without traverse.  Authorization for this examiner’s amendment was given in an interview with Mr. Arthur Tan on March 5, 2021.  The application has been amended as follows: 
In The Claims:

Cancel claims 15-20.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claims stated in the office action mailed on 11/10/2020. 

Regarding previous 103 rejections, independent claims 1 & 8 as newly amended are patentably distinguished from Prior Art Recker in view of Hochstein et al. and for the fact that Prior Art Recker & Hochstein fail to describe the new features in claims 1 & 8 as “one or more wireless communication devices that wirelessly receive the one or more commands and one or more relayed commands, the one or more relayed commands generated based on the one or more commands, and wirelessly relay the one or more relayed commands to one or more remote emergency lighting units; one or more sensing devices that initiate at least one test to determine an operating condition of the one or more lighting devices in response to receipt of the one or more commands, the at least one test also initiated by the one or more sensing devices in response to receipt of the one or more relayed commands.

Claims 2-7 & 9-14 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or 

Examiner: 	/Trung Nguyen/-Art 2866
			March 5, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866